Title: To James Madison from David Montagu Erskine, 19 December 1806
From: Erskine, David Montagu
To: Madison, James



Sir,
Washington December 19th. 1806

I have the Honor to enclose a Copy of a Note addressed to the Ministers of Friendly and Neutral Powers, resident in London, by Lord Howick His Majesty’s Principal Secretary of State for Foreign Affairs, notifying the Cessation of the Blockade from the River Elbe to the River Ems, both inclusive.
I avail myself of this Opportunity of informing you, that His Majesty’s Ship the Cambrian sailed on the 13th. Inst. from Hampton Roads.  I have the Honor to be, with the highest Respect and Consideration, Sir, Your most obedient humble Servant

D. M. Erskine

